Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on February 18, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-10, 13-18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. No. 2008/0249572 to Tandon in view of U.S. Patent No. 8,187,276 to Zahiri et al.  
As to Claims 1, 10, and 18, Tandon discloses an orthopedic system ([0043] and Figs. 6-9). The system comprises a monolithic bone plate (15) having a length that extends across a fracture or joint line between first (42) and second (44) bone parts (Figs. 6-9, [0043, 0051]), the bone plate having a proximal face (11) and a bone contacting distal face (13, [0043], Fig. 5), the bone plate including a first hole (10) extending through the bone plate (Fig. 1), a proximal end (along proximal face 11) and a distal end (along distal face 13, seen in cross section of Fig. 5) having a first hole axis (formed by 28, Fig. 5) that crosses the fracture or joint line (Figs. 6-9), and a bone screw (30) having a screw head (32) and a threaded portion (34) placed through the first hole such that the threaded portion extends through the first and second bone parts across the fracture or joint line ([0051], Figs. 6-9).
As to Claims 8 and 10, Tandon discloses an orthopedic system wherein the bone plate further comprises a second hole (12) having an axis (along 35) extending only into the first bone part during use, and a third hole (18) having an axis (along 38) extending only into the second bone part during use (Fig. 9).
As to Claims 9 and 17, Tandon discloses an orthopedic system wherein the second and third holes are locking holes [0043]. 
As to Claims 1, 4-10, 13-18, and 20, Tandon discloses the claimed invention except for wherein a proximal end of the first hole being angled relative to the proximal face, wherein the entire screw head is disposed within the first hole, wherein the first hole axis is angled by about between 30 and 60 degrees relative to the proximal face, wherein the first hole is positioned on an extension of the bone plate, at least a portion of the extension is positioned below the distal face, and wherein a fixation pathway extends through the bone plate above the extension and terminates at the first hole, wherein the fixation pathway is bounded by non-threaded side walls extending through the proximal and distal 
Zahiri discloses a fixation system (10, seen in Fig. 1) wherein a proximal end of the first hole (36) being angled relative to the proximal face (see angle formed between dotted lines in Fig. 1, below). The system includes a bone screw (12) having a screw head (22) and a threaded portion (20), wherein the entire screw head (22) is disposed within the first hole (seen in Fig. 1). The first hole axis (52, Fig. 4) is angled by about between 30 and 60 degrees relative to the proximal face (Col. 6, Lines 30-35 describes angle A as 150 degrees, meaning the angle of axis 52 relative to the proximal face of the plate is 30 degrees). The first hole (36) is positioned on an extension (38) of the bone plate (14, Fig. 4), at least a portion of the extension is positioned below the distal face (32, Fig. 4), and wherein a fixation pathway extends through the bone plate above the extension and terminates at the first hole (along 52, terminates at location 1, Fig. 4, Col. 6, Lines 12-35). The fixation pathway (along 52) is bounded by non-threaded side walls (at 48) extending through the proximal (34) and distal (32) faces of the plate (Fig. 4), the side walls being dimensioned to allow insertion of the bone screw (12) through the fixation pathway and into the first hole (Fig. 1, Col. 6, Lines 12-35). An angle of the extension relative to the bone plate is adjustable (via compression described in Col. 7, Lines 55-63) in order to allow for the system to remain a low profile device while ensuring fixation across the bone fracture or joint line (Col. 5, Lines 65-67 – Col. 6, Lines 1-11).

    PNG
    media_image1.png
    637
    344
    media_image1.png
    Greyscale



It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the orthopedic system of Tandon with the screw head and extension modification of Zahiri in order to allow for the system to remain a low profile device while ensuring fixation across the bone fracture or joint line.


Claims 2, 3, 11, 12, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. No. 2008/0249572 to Tandon in view of U.S. Patent No. 8,187,276 to Zahiri et al. in view of U.S. Patent Pub. No. 2006/0235402 to Celli et al.  
As to Claims 2, 3, 11, 12, and 19, Tandon and Zahiri disclose the claimed invention except for wherein the bone plate includes a first pin hole that is circular and has a diameter corresponding substantially to a diameter of a first guide pin, and a second pin hole that is an elongate slot and has a width corresponding substantially to a diameter of a second guide pin, the first and second pin holes extending from the proximal face to the distal face, and wherein the bone plate includes a second hole having a diameter and the second pin hole has a length that is less than the diameter of the second hole.
Celli discloses a fixation system (Fig. 1) that includes a bone plate (12) having a first pin hole (32) that is circular and has a diameter corresponding substantially to a diameter of a first guide pin (Fig. 5, [0046]), and a second pin hole that is an elongate slot (70) and has a width corresponding substantially to a diameter of a second guide pin (Fig. 5, [0093]), the first (32) and second (70) pin holes extending from the proximal face to the distal face (Fig. 5).  The bone plate includes a second hole (67) having a diameter and the second pin hole has a length that is less than the diameter of the second hole [0111] in order to allow for further securement and stabilization of the bone plate on the target bone [0093].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the orthopedic system of Tandon and Zahiri with the guide pin modification of Celli in order to allow for further securement and stabilization of the bone plate on the target bone.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775